Title: From George Washington to James Clinton, 27 August 1782
From: Washington, George
To: Clinton, James


                  
                     H.Q. 27 Aug. 1782
                  
                  Doctor Vache formerly Surgeon to the 4th New York Regiment has made application to Congress, alledging that he was injustly diranged from the New York Line, notwithstanding he was Eldest Surgeon of the line and had Signified in proper time his desire of remaining in Service—as the Secy at war has referred the matter to me I must desire you to acquaint me fully, what were the reasons for which he was deranged and younger Surgeons appointed to the Regiments.  I am.
                  
                     P.S.  to prevent any misunderstanding I must request your explicit answer in writing to my Letter of the 8 Inst.—that I may be able to make my arrangements previous to the Army taking the field.
                  
                  
               